Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 1 of 12 PageID 318



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

MANUEL MIJARES; MARIAN
GODOY; JOANDERSON BENCOMO;
and ANOAS DIONICIO,

       Plaintiffs,

v.                                                      Case No. 6:18-cv-2024-Orl-37TBS

THE SERVICE COMPANIES, INC.,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiffs Manuel Mijares, Marian Godoy, Joanderson Bencomo, and Anoas

Dionicio sued their former employer, Defendant The Service Companies, Inc., under the

Fair Labor Standards Act (“FLSA”) for failing to pay overtime compensation. (See Doc.

1-2.) Seeking relief for themselves and a class of other similarly situated employees,

Plaintiffs move for conditional certification and authorization to notice the putative class

under 29 U.S.C. § 216(b). (Doc. 17 (“Motion”).) Defendant responded. (Doc. 40.) On

review, the Motion is denied.

                                  I.     BACKGROUND

       Plaintiffs worked as “house cleaners” for Defendant for less than a year between

2017 and 2018 in Orlando, Florida. (Doc. 1-2, ¶¶ 26–29; Doc. 17, p. 1.) During their

employment, Plaintiffs say they sometimes worked more than forty hours a week,

entitling them to overtime pay. (Doc. 1-2, ¶ 30.) But they allege Defendant violated the


                                            -1-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 2 of 12 PageID 319



FLSA by: (1) failing to pay its employees overtime compensation for hours worked in

excess of forty hours a week; and (2) failing to maintain accurate records of employees’

work hours. (Id. ¶¶ 31–32, 43–49.) Thus, Plaintiffs sued Defendant in state court in

October 2018, and Defendant removed the case here. (Docs. 1, 1-2.)

       Now Plaintiffs seek authorization to maintain an opt-in collective action and to

notify all putative class members affected by these FLSA violations under § 216(b). (Doc.

17.) Plaintiffs suggest this collective action include:

       All “house cleaners” who worked for Defendant within the last three years
       who believe they were not paid proper overtime wage compensation
       during any work week of their employment within the applicable statute of
       limitations period.

(Id. at 2.) In support, Plaintiffs supplied declarations from the named Plaintiffs only.

(Docs. 18–20, 26 (“Plaintiff Declarations”).) Differing as to dates of employment, the

Plaintiff Declarations all state:

       3.     I worked for Defendant, The Service Companies, Inc. (“Defendant”),
              as a house cleaner from approximately [start date] through [end
              date].
       4.     On average I worked about 10 hours of overtime per week, for a total
              of 50 hours per week for Defendant.
       5.     Defendant failed to pay me the overtime pay to which I was entitled.
              Defendant has a uniform policy of failing to pay overtime to any of
              its house cleaners when they work in excess of forty hours per week.
       6.     I am aware of many other house cleaners who want to join this
              lawsuit for the same reasons as I do.
       7.     Defendant failed to properly track the hours I worked, which
              resulted in me not receiving the overtime wages to which I was
              entitled.
       8.     Defendant treats all house cleaners the same with regard to its failure
              to pay overtime.
       9.     I would like to recover my overtime pay from Defendant.
       10.    I would like to bring a collective action for unpaid overtime pursuant
              to the Fair Labor Standards Act against Defendant.

                                              -2-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 3 of 12 PageID 320




(Docs. 18–20, 26.)

       Defendant opposes, arguing that Plaintiffs have failed to make the requisite

showings under § 216(b) to maintain a collective action on behalf of other purportedly

similarly situated employees. (Doc. 40.) Specifically, Defendant contends that Plaintiffs

failed to demonstrate: (1) the existence of a uniform policy or practice that violated the

FLSA; (2) a sufficient number of potential class members desire to participate; and (3)

they are similarly situated to the members of the putative class. (Id.) In support,

Defendant provided two declarations outlining, inter alia, Defendant’s differing pay

structures for Plaintiffs and other employees based on the client, location of property, and

the job duties and experience of the employees. (Docs. 40-1, 40-2.) Briefing complete, the

matter is ripe.

                                 II.     LEGAL STANDARDS

       The FLSA authorizes aggrieved employees to maintain actions for FLSA violations

on their own behalf and on behalf of “other employees similarly situated.”

29 U.S.C. § 216(b). If the district court permits the case to proceed collectively, at least one

employee must act as a named plaintiff, after which other “similarly situated” employees

may affirmatively opt in. See id. The purpose of authorizing a § 216(b) class is “to avoid

multiple lawsuits where numerous employees have allegedly been harmed by a claimed

violation or violations of the FLSA by a particular employer.” Prickett v. Dekalb Cty.,

349 F.3d 1294, 1297 (11th Cir. 2003).




                                              -3-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 4 of 12 PageID 321



       Although district courts have wide discretion in determining how to manage a

collective FLSA action, Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1219

(11th Cir. 2001), the U.S. Court of Appeals for the Eleventh Circuit has “sanctioned a

two-stage procedure,” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1260

(11th Cir. 2008). The first stage is the “notice” or “conditional certification” stage. Morgan,

551 F.3d at 1260–61. At this stage, “the district court makes a decision—usually based

only on the pleadings and any affidavits which have been submitted—whether notice of

the action should be given to potential class members.” Hipp, 252 F.3d at 1218 (citation

omitted). Named plaintiffs bear “the burden of showing a ‘reasonable basis’ for [their]

claim that there are other similarly situated employees” who, if notified, would opt into

the action. Morgan, 551 F.3d at 1260–61. “Because the court has minimal evidence” at the

notice stage, the reasonable basis standard is “fairly lenient” 1 and “typically results in

conditional certification of a representative class.” Hipp, 252 F.3d at 1218 (citation

omitted). “If the district court ‘conditionally certifies’ the class, putative class members

are given notice and the opportunity to ‘opt-in[,]’” and “[t]he action proceeds as a

representative action throughout discovery.” 2 Id. (citation omitted).



       1  The Eleventh Circuit has also described the reasonable basis standard as “not
particularly stringent, fairly lenient, flexible, not heavy, and less stringent than that for
joinder under Rule 20(a) or for separate trials under 42(b).” Morgan, 551 F.3d at 1260–61
(citations omitted).
        2 Because similarly situated employees must affirmatively opt into § 216(b)

collective actions, district courts cannot create a § 216(b) class through certification alone.
See Morgan, 551 F.3d at 1259. “Rather, the ‘existence of a collective action under § 216(b) .
. . depends on the active participation of other plaintiffs.’” Id. (quoting Cameron–Grant v.
Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1249 (11th Cir. 2003)). “Therefore, the
importance of certification, at the initial stage, is that it authorizes either the parties, or
                                             -4-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 5 of 12 PageID 322



       The second stage is the “decertification” stage, so named because it is triggered by

a defendant’s motion to decertify the representative class “after discovery is largely

complete and the matter is ready for trial.” Hipp, 252 F.3d at 1218 (quoting Mooney, 54 F.3d

at 1213–14). At the decertification stage,

       the court has much more information on which to base its decision, and [it]
       makes a factual determination on the similarly situated question. If the
       claimants are similarly situated, the district court allows the representative
       action to proceed to trial. If the claimants are not similarly situated, the
       district court decertifies the class, and the opt-in plaintiffs are dismissed
       without prejudice. The class representatives—i.e. the original plaintiffs—
       proceed to trial on their individual claims.

Id. The decertification stage is “less lenient” than the notice stage, and named plaintiffs

“bear[ ] a heavier burden.” Morgan, 551 F.3d at 1261.

       However, district courts are not required to utilize this two-stage procedure. Hipp,

252 F.3d at 1219. The Eleventh Circuit has acknowledged that the two-tiered certification

procedure “may be most useful when making a certification decision early in the

litigation before discovery has been completed.” Anderson v. Cagle’s, Inc., 488 F.3d 945,

952 (11th Cir. 2007).

                                      III.   ANALYSIS

       Based on the procedural posture, the Court adopts the Eleventh Circuit’s two-

stage procedure for certification and management of this FLSA collective action. To

prevail on the Motion at this notice stage, Plaintiffs must show a reasonable basis for their




the court itself, to facilitate notice of the action to similarly situated employees,” so that
those employees can “make informed decisions about whether to participate.” Id.
(quoting Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 170 (1989)).
                                             -5-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 6 of 12 PageID 323



claims that other employees are: (1) interested in opting into the action; and (2) similarly

situated. Hipp, 252 F.3d at 1218; see also Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562, 1567–

68 (11th Cir. 1991) (noting that there must be other employees “who desire to ‘opt-in’ and

who are ‘similarly situated.’”). The Court addresses each.

       A.     Potential Opt-In Employees

       First is whether Plaintiffs have established that other employees are interested in

opting into this action. Named plaintiffs seeking conditional certification of a collective

action bear the threshold burden of demonstrating that others desire to opt in. See

Vondriska v. Premier Mortg. Funding, Inc., 564 F. Supp. 2d 1330, 1334 (M.D. Fla. 2007)

(“Certification of a collective action and notice to a potential class is not appropriate to

determine whether there are others who desire to join the lawsuit.”). Typically, named

plaintiffs meet this burden by filing affidavits, consents to join, and other evidence from

non-named employees who are interested in opting into the action. Id. at 1344. While the

burden is “not onerous,” Kubiak v. S.W. Cowboy, Inc., No. 3:12-cv-1306-J-34JRK, 2014 WL

2625181, at *8 (M.D. Fla. June 12, 2014), meeting it requires more than “unsupported

assertions that FLSA violations [are] widespread and that additional plaintiffs [will] come

from other [locations].” Haynes v. Singer Co., 696 F.2d 884, 887 (11th Cir. 1983); see also

Kubiak, 2014 WL 2625181, at *10 (“In making this showing, a plaintiff cannot rely on

speculative, vague, or conclusory allegations, but rather must set forth ‘detailed

allegations supported by affidavits which successfully engage defendants’ affidavits to

the contrary.’” (citation omitted) (quoting Grayson v. K-Mart Corp., 79 F.3d 1086, 1097

(11th Cir. 1996))).
                                             -6-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 7 of 12 PageID 324



       Here, the four named Plaintiffs—all of whom worked for Defendant at the Grove

Resort in Orlando, Florida—request conditional certification of a class of unspecified size

and geographical region consisting of all “house cleaners” who worked for Defendant

within the last three years. (See Doc. 17, p. 2; Doc. 40-1, ¶¶ 5–6.) However, they have not

provided any affidavits, consents to join, or other evidence from any non-named

employee who wishes to join the action. See Vondriska, 564 F. Supp. 2d at 1344. The only

evidence Plaintiffs submitted was their own vague, conclusory affidavits stating, “I am

aware of many other house cleaners who want to join this lawsuit for the same reasons

as I do.” (See, e.g., Doc. 19.) But these unsupported and unspecific statements are

insufficient to establish that others desire to opt in. See, e.g., Manzi v. Hartman & Tyner,

Inc., No. 11-60426-CIV, 2011 WL 2672343, at *2–3 (S.D. Fla. July 8, 2011) (finding that the

plaintiff’s affidavit stating “I am aware of other[s] . . . who are willing to join this lawsuit,”

without more, could not provide a basis for class certification).

       Indeed, courts have consistently found that cookie-cutter affidavits containing

vague, conclusory allegations about others who desire to opt in fail to provide a sufficient

basis for class certification. See, e.g., Kelley v. Taxprep1, Inc., No. 5:13-cv-451-Oc-22PRL,

2014 WL 10248251, at *2 (M.D. Fla. Apr. 2, 2014) (finding that the plaintiffs’ “four cut-and-

paste, form affidavits . . . are insufficient” to satisfy their burden); Calvo v. Summit

Broadband Inc., No. 2:16-cv-746-FtM-38MRM, 2018 WL 3635104, at *9–10 (finding that the

plaintiff failed to satisfy his burden when he provided only “three cut-and-paste, form

declarations” that fail to identify names or details about others who wish to join and are

full of speculative, vague, and conclusory allegations); see also Kubiak, 2014 WL 2625181,

                                               -7-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 8 of 12 PageID 325



at *10 (“Plaintiffs’ conclusory statements and ‘mere belief or unsupported expectations’

that others desire to join, without providing any specific facts to support their belief that

other employees are interested in opting in, do not provide a sufficient basis for

certification.” (citing multiple cases in support)); Rodgers v. CVS Pharm., Inc., No. 8:05-

CV770T-27MSS, 2006 WL 752831, at *3 (M.D. Fla. Mar. 23, 2003) (a plaintiff’s speculative,

vague, and conclusory allegations and belief in the existence of others who desire to opt

in are insufficient). Plaintiffs’ affidavits here fare no better.

       While Plaintiffs’ awareness of others who want to join the lawsuit is intended to

satisfy their burden of demonstrating others desire to opt in, “the opposite inference—

that all those interested in joining this lawsuit have already done so—is also plausible.”

Manzi, 2011 WL 2672343, at *3 (quoting Barrera v. Oficina, Inc., No. 10-21382-CIV, 2010 WL

4384212, at *2 (S.D. Fla. Oct. 28, 2010)). As Plaintiffs have not met their burden here, the

Motion is denied on that basis alone. See Rappaport v. Embarq Mgmt. Co., 2007 WL 4482581,

at *4 (M.D. Fla. Dec. 18, 2007) (“[F]ederal courts across the Middle and Southern Districts

of Florida have routinely denied requests for conditional certification where, as here, the

plaintiffs attempt to certify a broad class based only [on] the conclusory allegations of few

employees.”); see also Kelley, 2014 WL 10248251, at *2 n.2 (collecting cases).

       B.      Similarly Situated Employees

       Assuming arguendo Plaintiffs had sufficiently demonstrated that others desire to

opt in, next is whether Plaintiffs have shown that those individuals are similarly situated.

Plaintiffs have not. “At the notice stage, the ‘similarly situated’ requirement is

particularly lenient.” Monserrate v. Hartford Fire Ins. Co., No. 6:14-cv-149-Orl-37GJK, 2015

                                               -8-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 9 of 12 PageID 326



WL 4068388, at *3 (M.D. Fla. July 2, 2015). “Plaintiffs need show only that their positions

are similar, not identical, to the positions held by the putative class members.” Grayson,

79 F.3d at 1096 (citation and internal quotation marks omitted). Courts look to “pay

provisions” and “job requirements” to determine whether different employment

positions are “similar.” Dybach, 942 F.2d at 1567–68. However, “[a] plaintiff must make

‘substantial’ and ‘detailed’ allegations supported by affidavits to satisfy the ‘similarly

situated’ element.” Palacios v. Boehringer Ingelheim Pharms., Inc., No. 10-22398-Civ-UU,

2011 WL 6794438, at *5 (citing Grayson, 79 F.3d at 1097). And “[f]ederal courts routinely

decline to certify collective action when the plaintiff’s assertions are conclusory or lack

evidentiary foundation.” Id. (citing Haynes, 696 F.2d at 887–88).

       Here, Plaintiffs represent that they worked for Defendant as house cleaners. (See

Doc. 18, ¶ 3; Doc. 19, ¶ 3; Doc. 20, ¶ 3; Doc. 26, ¶ 3.) But their affidavits do not specify

their job requirements or pay structures. (See Docs. 18–20, 26.) Regarding pay, they

merely state that they routinely worked more than forty hours per week and were not

paid overtime compensation. (See, e.g., Doc. 18, ¶¶ 4–5.) Moreover, without support,

Plaintiffs represent that Defendant fails to pay all house cleaners overtime compensation.

(See, e.g., id. ¶ 8.) But there is no evidentiary foundation for these conclusory assertions—

they fall woefully short of establishing Plaintiffs’ burden. See Haynes, 696 F.2d at 887

(finding that plaintiffs must provide more than “unsupported assertions that FLSA

violations [are] widespread”). So, again, Plaintiffs’ vague, cut-and-paste affidavits are

insufficient to satisfy the Court that conditional certification is appropriate. See Calvo,

2018 WL 3635104, at *11 (relying on Kelley, 2014 WL 10248251, to find that the plaintiffs’

                                            -9-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 10 of 12 PageID 327



 “three cut-and-paste form declarations . . . consist[ing] of conclusory assertions . . . are

 not probative of the similarly situated question”); see also Palacios, 2011 WL 6794438, at *5

 (finding that cut-and-paste, conclusory declarations lacking meaningful detail “fall short

 of the ‘substantial’ and ‘detailed’ allegations necessary to satisfy the ‘similarly situated’

 element.” Id. (citation omitted)); Rodgers, 2006 WL 752831, at *5–6 (finding declarations

 lacking job requirements or descriptions insufficient to evaluate similarities between

 potential class members); Hipp, 252 F.3d at 1219 (finding that generalized and

 unsupported allegations fail to establish the similarity requirement).

        Further, Plaintiffs’ contention that they are similarly situated to each other and

 that other similarly situated individuals exist is belied by Defendant’s evidence to the

 contrary. For example, Defendant provided detailed affidavits stating that its

 compensation decisions are client-specific and different for each property. (See Doc. 40-1,

 ¶ 9; Doc. 40-2, ¶ 7.) These affidavits also state that house cleaners, including the named

 Plaintiffs, are compensated differently depending on their job duties, shifts, level of

 experience, and location of work. (Doc. 40-1, ¶¶ 10–13; Doc. 40-2, ¶¶ 7–14.) Boiled down,

 Defendant’s affidavits reveal that no uniform compensation structure exists—even for

 the named Plaintiffs. (See generally Docs. 40-1, 40-2.)

        With this, Plaintiffs unsupported allegations of commonality between putative

 class members—all house cleaners who worked for Defendant—and of class-wide FLSA

 violations fail to overcome Defendant’s detailed affidavits to the contrary. See, e.g.,

 Haynes, 696 F.2d 884 (declining to authorize class notice where there were only

 unsupported allegations of widespread FLSA violations); Holmes v. Quest Diagnostics,

                                             -10-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 11 of 12 PageID 328



 Inc., No. 11-80567-Civ-WILLIAMS, 2012 WL 12876965, at *2–3 (S.D. Fla. June 14, 2012)

 (finding that vague allegations in plaintiff’s nearly identical declarations “lack sufficient

 detail and do not ‘successfully engage’ [the defendant’s declarations] indicating that the

 [p]laintiffs are not similarly situated”). Thus, Plaintiffs have not met their burden of

 showing that conditional certification is warranted here. See Grayson, 79 F.3d at 1095

 (finding that plaintiffs must make “substantial allegations of class-wide discrimination,

 that is, detailed allegations supported by affidavits which successfully engage

 defendants’ affidavits to the contrary”).

        What is more, crediting Defendant’s detailed affidavits, conditional certification

 under these circumstances should also be denied as a collective action would be

 unmanageable and inappropriate due to the different pay structures—even amongst the

 named Plaintiffs—that would require individualized inquires. See Calvo, 2018 WL

 3635104, at *12 (finding that “conditional certification also should be denied because

 plaintiff-specific inquiries would likely be required”); Kelley, 2014 WL 10248251, at *2

 (finding that “individualized inquiries . . . make conditional certification in this

 proceeding unwarranted”); see also Cartner v. Hewitt Assocs., LLC, No. 6:09-cv-1213-Orl-

 31DAB, 2010 WL 1380037, at *3 (M.D. Fla. Mar. 31, 2010) (declining to certify a collective

 action where “individualized inquiries will need to be made on a plaintiff-by-plaintiff

 basis”). Indeed, such individualized inquiries undermine the judicial economy upon

 which conditional certification rests. See West v. Verizon Commc’ns, Inc., No. 8:08-cv-1325-

 T-33MAP, 2009 WL 2957963, at *7 (M.D. Fla. Sept. 10, 2009) (“The need for individualized



                                             -11-
Case 6:18-cv-02024-RBD-TBS Document 52 Filed 05/21/19 Page 12 of 12 PageID 329



 inquiries would contravene the basic theory of judicial economy upon which the

 certification of collective actions is based.”).

        In sum, Plaintiffs have failed to demonstrate that “there are other employees . . .

 who desire to ‘opt-in’ and who are ‘similarly situated’ with respect to their job

 requirements and with regard to their pay provisions.” See Dybach, 942 F.2d at 1567–68.

 The Motion is denied. 3

                                      IV.     CONCLUSION

        It is ORDERED AND ADJUDGED that Plaintiffs’ Motion for Conditional

 Certification and Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b) (Doc. 17) is

 DENIED.

        DONE AND ORDERED in Chambers in Orlando, Florida, on May 21, 2019.




 Copies to:
 Counsel of Record




        3Because the Court declines to conditionally certify the putative class and to
 authorize the dissemination of the proposed notice, the Court need not address
 Defendant’s concerns regarding the proposed notice or Plaintiffs’ request for discovery.
 (See Doc. 17, pp. 8–11; Doc. 40, pp. 18–21.)
                                               -12-
